DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "second inputs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read “the second inputs”.
Claim 17 recites the limitation that “the first die is configured to drive the first input signals” in lines 2-3.  This appears to be incompatible with claim 11 from which it depends.  For purpose of compact prosecution, this is interpreted to read “the second 
Also, claim 17 recites the limitation "configured to drive the first input signals after power on and at the same time…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read "configured to drive the first input signals after power up [[on]] and at a [[the]] same time…"


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 19-22, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US PGPub 2003/0141926) in view of Tanadi (US PGPub 2015/0070056).
Regarding claim 11, Mizuno in Figs. 1, 3, 4, 6, & 9 (Fig. 1 illustrates a general system module MDL 1, para. [0033-0034]:  comprising two die CHP1 & CHP2 communicating between die through “mini-scale I/O buffers” MIOB1/2, whereby CHP1 & CHP2 each have circuit blocks, e.g. BLK1/2, which per Fig. 3 & para. [0042-0044]:  BLKA & BLKB operate in distinct voltage regimes and communicate generally bidirectionally; Figs. 4 & 6, para. [0049-0051] & [0055-0057]:  for signals driven from BLKA, e.g. on a second chip, and received by BLKB, e.g. on a first chip, BLKB inputs are disabled in response to a power detect signal regarding power to BLKA, para. [0055-0056]:  signal “e”; or in response to a power detect signal regarding power to BLKB, para. [0057]:  signal “cr”; Fig. 9 and para. [0060-0062]:  BLKB inputs in MIOB are disabled by either a low value of “e” or “cr” with node d3 pulled to VSSB; note that dies CHP1 and CHP2 are symmetric in this system with signals moving in both directions and relevant inputs disabled based upon power conditions) discloses, 

a second die (CHP2) supplying the first input signals to the first inputs (from BLKA), the first die and the second die being formed in a die stack (para. [0034]:  stacked CSP); and 
wherein the first die is responsive to, at least in part, a second die power detect signal (“e”, Fig. 6, para. [0055-0056]) generated at power up (when the second die powers down or powers up, signal “e” indicates the state) of the second die indicating that power is good on the second die and a first die power detect signal (“cr”) generated on the first die at power up (similarly when the first die powers down or powers up, signal “cr” indicates the state and is generated on the die) indicating that power is good on the first die, to deisolate the first inputs by enabling the respective receive circuits, 
wherein the second die is responsive to de-isolate second inputs on the second die receiving second input signals from above from the first die responsive to, at least in part, the second die power detect signal indicating that power is good on the second die and the first die power detect signal generated on the first die indicating that power is good on the first die.  The Examiner notes that Mizuno provides symmetrical communication between die.
	Mizuno appears not to explicitly disclose that the first die power detect signal used on the second die and the second die power detect signal used on the first die are respectively generated on the first and the second die (it is unclear from Mizuno whether the power detect signal is generated internally or externally to the second die and thus reasonably understood as received from the second die.)
Tanadi discloses in Figs. 1, 8, & 9, and para. [0029-0032] & [0062-0065], a module of interconnected stacked die (106/406), each including a voltage monitor (414, Fig. 9) to sense the on-die supply level to produce POWER-UP OK & RESET signals to logically combine with a power-up command (para. [0063]:  POWER-UP OF PREVIOUS DIE COMPLETE or like power-up/reset command) to power up the die to operating conditions and output a status signal (para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sense on-die supply levels and operating condition to ensure proper die functionality, and supply a signal thereof to other module die to ensure proper system function.  In so doing, the first die power detect signal used on the second die and the second die power detect signal used on the first die are respectively generated on the first and the second die.
The Examiner notes that in the combination, Mizuno provides that various portions of die circuitry on a single die may be powered up or down independently; and Tanadi provides on-die power sensing and both intra-die and inter-die signal communication for supply status.
Regarding claim 12, Mizuno as combined therein discloses a logic circuit (Fig. 9, Mizuno, e AND cr) on the first die to logically combine the second die power detect signal (e, Mizuno, as provided from the second die as in claim 11 above) and the first die power detect signal (cr, Fig. 9, Mizuno; as combined with Tanadi, supply status signals for any desired circuit block) to generate a first die deisolation signal to cause the first inputs to be deisolated on the first die (Fig. 9, Mizuno, output of e & cr enables MN1 and receive circuit LC1).
Regarding claim 13, Mizuno as combined further discloses that the second die is responsive to deisolate the second inputs receiving the second input signals for the first die based at least in part, on a first die signal supplied to the second die that indicates that all preconditions on the first die have been met for the second die to deisolate signals from above, the first die signal supplied to the second die being a logical combination of the first die power detect signal and one or more reset/control signals on the first die (Tanadi, para. [0063]:  POWER-UP OF PREVIOUS DIE COMPLETE input on the first die operably coupled to a power-up command).  The Examiner notes that Mizuno provides symmetrical communication between die.
The Examiner notes that Mizuno provides symmetrical communication between any of an arbitrary number of die in a module (Mizuno, para. [0034]), such as the stack of Tanadi (Tanadi, Fig. 1, para. [0027] & [0036]:  order of die in the stack does not imply signal relationship which is arbitrary.)
Regarding claim 20, Mizuno as combined further discloses that the second die further comprises:  one or more receiver circuits coupled respectively to one or more third inputs from above; and wherein the second die is configured to maintain isolation by turning off the one or more receiver circuits; and wherein one or more nodes driven by the one or more receive circuits are set at a predetermined voltage while isolation is maintained on the one or more third inputs (Fig. 9, Mizuno, low value of either of e & cr disables MN1 and receive circuit LC1 and pulls node d4 high through MP1).  The Examiner notes that Mizuno provides symmetrical communication between any of an arbitrary number of die in a module (Mizuno, para. [0034]), such as the stack of Tanadi (Tanadi, Fig. 1, para. [0027] & [0036]:  order of die in the stack does not imply signal relationship which is arbitrary.)
Regarding claim 21, Mizuno in Figs. 1, 3, 4, 6, & 9 (Fig. 1 illustrates a general system module MDL 1, para. [0033-0034]:  comprising two die CHP1 & CHP2 communicating between die through “mini-scale I/O buffers” MIOB1/2, whereby CHP1 & CHP2 each have circuit blocks, e.g. BLK1/2, which per Fig. 3 & para. [0042-0044]:  BLKA & BLKB operate in distinct voltage BLKB inputs are disabled in response to a power detect signal regarding power to BLKA, para. [0055-0056]:  signal “e”; or in response to a power detect signal regarding power to BLKB, para. [0057]:  signal “cr”; Fig. 9 and para. [0060-0062]:  BLKB inputs in MIOB are disabled by either a low value of “e” or “cr” with node d3 pulled to VSSB; note that dies CHP1 and CHP2 are symmetric in this system with signals moving in both directions and relevant inputs disabled based upon power conditions) discloses, 
a plurality of stacked die (CHP1, CHP2, etc., Fig. 1, para. [0033-0034]:  stacked Chip Scale Package) wherein a bottom die (CHP1) of the stacked die deisolates inputs (d2, Figs. 6 & 9, MIOB connected to BLKB) from a second die (CHP2 w/BLKA in Figs. 6 & 9) above the bottom die responsive to, at least in part, a second die signal indicating that power is good on the second die (“e”, Fig. 6, para. [0055-0056]);
wherein a top die of the stacked die (implied CHP3, para. [0034]:  arbitrary plurality of stacked die in the Chip Scale Package) maintains inputs from above (i.e., a fourth die above the top die CHP3 including another driving BLKA) isolated responsive to not receiving a die signal from above indicating that power is good (“e”, Fig. 6, para. [0055-0056]); and 
wherein the second die of the stacked die (CHP2) enables receiving inputs from below (from CHP1) responsive to, at least in part, a first die power good indication (“e”, Fig. 6, para. [0055-0056]).
	Mizuno appears not to explicitly disclose that the second die power good indication is supplied from the second die to the bottom die; the power good indication to the top die is received from above; and the first die power good indication is from the bottom die (it is unclear from Mizuno whether the power good indication is generated internally or externally to the die driving the relevant inputs and thus reasonably understood as received from said die.)
Tanadi discloses in Figs. 1, 8, & 9, and para. [0029-0032] & [0062-0065], a module of interconnected stacked die (106/406), each including a voltage monitor (414, Fig. 9) to sense the on-die supply level to produce POWER-UP OK & RESET signals to logically combine with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sense on-die supply levels and operating condition to ensure proper die functionality, and supply a signal thereof to other module die to ensure proper system function.  In so doing, the second die power good indication is supplied from the second die to the bottom die; the power good indication to the top die is received from above; and the first die power good indication is from the bottom die.
The Examiner notes that in the combination, Mizuno provides that various portions of die circuitry on a single die may be powered up or down independently; and Tanadi provides on-die power sensing and both intra-die and inter-die signal communication for supply status.
Regarding claim 22, Mizuno in Figs. 1, 3, 4, 6, & 9 (Fig. 1 illustrates a general system module MDL 1, para. [0033-0034]:  comprising two die CHP1 & CHP2 communicating between die through “mini-scale I/O buffers” MIOB1/2, whereby CHP1 & CHP2 each have circuit blocks, e.g. BLK1/2, which per Fig. 3 & para. [0042-0044]:  BLKA & BLKB operate in distinct voltage regimes and communicate generally bidirectionally; Figs. 4 & 6, para. [0049-0051] & [0055-0057]:  for signals driven from BLKA, e.g. on a second chip, and received by BLKB, e.g. on a first chip, BLKB inputs are disabled in response to a power detect signal regarding power to BLKA, para. [0055-0056]:  signal “e”; or in response to a power detect signal regarding power to BLKB, para. [0057]:  signal “cr”; Fig. 9 and para. [0060-0062]:  BLKB inputs in MIOB are disabled by either a low value of “e” or “cr” with node d3 pulled to VSSB; note that dies CHP1 and CHP2 are symmetric in this system with signals moving in both directions and relevant inputs disabled based upon power conditions) discloses, 
a plurality of die in a die stack including a bottom die, a second die disposed immediately above the bottom die, and a third die above the second die (para. [0034]:  stacked CSP with arbitrary 
wherein the bottom die (CHP1, Fig. 1, para. [0033]) includes first receiver circuits (MIOB connected to BLKB) receiving first signals (d2, Fig. 6) from the second die on first inputs, the first receiver circuits being enabled to deisolate the first inputs responsive to, at least in part, a second die signal (“e”) received from the second die that is generated using a second die power good indication generated according to the second die on power up;
wherein the second die (CHP2) includes second receiver circuits receiving second signals from the bottom die on second inputs, the second receiver circuits being enabled to deisolate the second inputs responsive to, at least in part, a bottom die signal received from the bottom die that is generated using a bottom die power good indication generated according to the bottom die on power up (arbitrarily symmetrical behavior between chips); and
wherein the third die maintains inputs from above isolated on power up absent an indication that another die above the third die has powered up, the indication being absent thereby indicating the third die is a top die (a top die need not be a topmost).  The Examiner notes that Mizuno provides symmetrical communication between die.
	Mizuno appears not to explicitly disclose that the second die power good indication is generated on the second die and the bottom die power good indication is generated on the bottom die (it is unclear from Mizuno whether the power detect signal is generated internally or externally to the second die and thus reasonably understood as received from the second die.)
Tanadi discloses in Figs. 1, 8, & 9, and para. [0029-0032] & [0062-0065], a module of interconnected stacked die (106/406), each including a voltage monitor (414, Fig. 9) to sense the on-die supply level to produce POWER-UP OK & RESET signals to logically combine with a power-up command (para. [0063]:  POWER-UP OF PREVIOUS DIE COMPLETE or like power-up/reset command) to power up the die to operating conditions and output a status signal (para. [0063]:  POWER-UP COMPLETE).  The order in which power up signals are sent between dies may take any permutation of orders (para. [0036]).

Regarding claim 29, Mizuno as combined therein discloses that  the top die supplies a top die signal that is generated using a top die power good indication generated on the top die at power up to another die that is immediately under the top die in the die stack; and the other die uses the top die signal to generate a deisolate signal to desisolate inputs receiving signals being driven by the top die.  The Examiner notes that Mizuno provides symmetrical communication between die.
Regarding claim 30, Mizuno as combined therein discloses the bottom die includes a first power detect circuit generate the bottom die power good indication; that the second die includes a second power detect circuit to generate the second die power good indication; and that the third die includes a third power detect circuit to generate a third die power good indication (Tanadi, Fig. 9).  The Examiner notes that Mizuno provides symmetrical communication between die.

Claims 15-18, 24-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Tanadi, and further in view of Stephens (US PGPub 2015/0009737).
Regarding claim 15, Mizuno as combined further discloses that the interconnected stacked die include electrically conductive structures extending between dies within the stack operably coupling the dies to each other (Tanadi, para. [0030]).
Mizuno as combined appears not to explicitly disclose a first plurality of through silicon vias coupling the first die and the second die and coupled to supply the first input signals to the first inputs on the first die; and a second plurality of through silicon vias coupling the first die and the second die and coupled to supply the second input signals to the second inputs on the second die.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TSVs of Stephens in Mizuno as combined to provide connection flexibility in the stacked die system, e.g. to allow arbitrary signal path direction as provided in Stephens.  In so doing, a first plurality of through silicon vias coupling the first die and the second die and coupled to supply the first input signals to the first inputs on the first die; and a second plurality of through silicon vias coupling the first die and the second die and coupled to supply the second input signals to the second inputs on the second die.
Regarding claim 16, Mizuno as combined appears not to explicitly disclose that the first and second inputs are for configuration bus signals transmitted between the first die and the second die.
Stephens discloses in Figs. 1, 22-24, & 25 and para. [0035], [0129], & [0133], through-silicon vias coupling inputs and outputs on adjacent stacked dies such that I/O circuits on each die have programmable signal path direction based upon fuse bits configured upon device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SPID identifier system of Stephens in Mizuno as combined to provide connection flexibility in the stacked die system, e.g. to allow arbitrary signal path direction as provided in Stephens; and in programming the SPID bits, to control configuration signals such as CTEN, etc., according to the power-up system of Mizuno as combined to avoid unwanted power dissipation.  In so doing, the first and second inputs are for configuration bus signals transmitted between the first die and the second die.
Regarding claim 17, Mizuno as combined therein discloses that the first die is configured to drive the second input signals and the second die is configured to drive the first input signals after power up and at a same time the first die is configured to disable driving of first additional signals from the first die to the second die and the second die is configured to disable driving of second additional signals from the second die to the first die while the second inputs are being driven; and the first die is configured to enable driving of the first additional signals from the first die to the second die responsive to, at least in part, a first fuse distribution complete indication indicating that through silicon vias have been repaired or are not in need of repair; and wherein the second die is configured to enable driving of the second additional signals from the second die to the first die responsive to, at least in part, a second fuse distribution complete indication.  (As noted from Stephens in the rejection of claim 16 above, each die is provided with 
Regarding claim 18, Mizuno as combined therein discloses that the first die is configured to deisolate third inputs responsive to a delayed first fuse distribution complete indication that is delayed from the first fuse distribution complete indication, the third inputs coupled to receive the second additional signals from the second die; and that the second die is configured to deisolate fourth inputs responsive to a delayed second fuse distribution complete indication that is delayed from the second fuse distribution complete indication, the fourth inputs coupled to receive the first additional signals from the first die.  (As noted from Stephens in the rejection of claim 16 above, each die is provided with programmable I/O drivers which are enabled or tri-stated according to the SPID fuse settings on-die; and according to para. [0101], SPID_Ready is provided to prevent premature use of SPID bits.  Enablement of inputs according by use of the SPID_Ready signal is shown in Fig. 15.  Stephens discloses in para. [0123] that appropriate receiver circuits are represented by inverter 2214, and as driving configuration is unknown until SPID is settled, gating of inputs is obvious also over the teachings of Mizuno.  As claimed, each input is gated by the on-die SPID_Ready signal, and the claimed “delayed” signals are delayed by the illustrated combinational logic gates.)
Regarding claim 24, Mizuno as combined appears not to explicitly disclose that the bottom die is configured to drive the second signals while disabling driving of first additional signals from the bottom die to the second die and the second die is configured to drive the first signals while disabling driving of second additional signals from the second die to the bottom die; and that the bottom die is configured to enable driving of the first additional signals from the bottom die to the second die responsive to, at least in part, a first fuse distribution complete indication on the bottom die indicating that through silicon vias have been repaired or are not in need of repair using fuse information; and that the second die is configured to enable driving of 
Stephens discloses in Figs. 1, 22-24, & 25 and para. [0035], [0129], & [0133], through-silicon vias coupling inputs and outputs on adjacent stacked dies such that I/O circuits on each die have programmable signal path direction based upon fuse bits configured upon device stacking and connection (para. [0049]:  SPID fuse-programmable stack position identifier bits determined after devices are placed in the stack.)  Such SPID bits may be set using capacitance comparison circuits to determine external connections such as TSV connections (Fig. 7, para. [0058] & [0065]), the capacitance comparison performed using configuration signals (para. [0058-0059]:  CTEN, CTDA, CTDB).  SPID fuses once set are used to appropriately enable isolation or driving of output pads (Figs. 22-24, para. [0120], [0122], [0126], & [0129]) or receive circuits (Fig. 15, para. [0100-0101]) according the connection information captured by the SPID bits.  SPID_Ready signal is set for each die upon SPID configuration (Fig. 9, para. [0067-0069]) and is used internally to enable SPID use only when set (para. [0101]:  e.g. after setting SPID bits upon power-up).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SPID identifier system of Stephens in Mizuno as combined to provide connection flexibility in the stacked die system, e.g. to allow arbitrary signal path direction as provided in Stephens; and in programming the SPID bits, to control configuration signals such as CTEN, etc., according to the power-up system of Mizuno as combined to avoid unwanted power dissipation.  In so doing, the bottom die is configured to drive the second signals while disabling driving of first additional signals from the bottom die to the second die and the second die is configured to drive the first signals while disabling driving of second additional signals from the second die to the bottom die; and that the bottom die is configured to enable driving of the first additional signals from the bottom die to the second die responsive to, at least in part, a first fuse distribution complete indication on the bottom die indicating that through silicon vias have been repaired or are not in need of repair using fuse information; and that the second die is configured to enable driving of the second additional 
Regarding claim 25, Mizuno as combined therein discloses that the bottom die further comprises third inputs coupled to receive the second additional signals from the second die, and wherein the bottom die is configured to deisolate the third inputs responsive to a delayed first fuse distribution complete indication on the bottom die that is asserted after a first delay from assertion of the first fuse distribution complete indication, the first delay ensuring that the third inputs are not deisolated until after the second additional signals are driven; and that the second die comprises fourth inputs coupled to receive the first additional signals from the bottom die, and wherein the second die is configured to deisolate the fourth inputs responsive to a delayed second fuse distribution complete indication on the second die that is asserted after a second delay from assertion of the second fuse distribution complete indication, the second delay ensuring that the fourth inputs are not deisolated until after the first additional signals are driven.
Regarding claim 27, Mizuno as combined therein discloses that the first signals and the second signals are configuration bus signals used to transport fuse information to repair the through silicon vias (Stephens, Fig. 7, para. [0058-[0059]] & [0065]).
Regarding claim 28, Mizuno as combined appears not to explicitly disclose that the fuse information is stored in the bottom die.  However, Stephens further discloses in para. [0049] a wide variety of storage options for SPID, and thus the location of fuse information storage, absent unexpected results, does not appear to provide a patentable distinction.
Claims 23, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Tanadi, and further in view of Chu (US PGPub 2013/0010517).
Regarding claim 23, Mizuno as combined appears not to explicitly disclose that a probe pad; and logic coupled to the probe pad and to the second receiver circuits to disable the second receiver circuits regardless of a value of the bottom die signal responsive to a signal of a first value being applied to the probe pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trickle driven probe pad to provide the option to disable circuits by probe or bond-out.  In so doing, there is a probe pad; and logic coupled to the probe pad and to the second receiver circuits to disable the second receiver circuits regardless of a value of the bottom die signal responsive to a signal of a first value being applied to the probe pad.
Regarding claim 31, Mizuno as combined appears not to explicitly disclose that the second die further comprises: a probe pad coupled to a node in the second die; logic coupled to the node in the second die, the logic being configured to isolate inputs from the bottom die responsive to a signal of a first voltage value being applied to the probe pad; a resistor coupled between the node and ground; and wherein the resistor pulls the node to ground when the probe pad is left floating to thereby allow a bottom die signal indicative of power being good on the bottom die to be used in determining whether to deisolate the inputs from the bottom die.
Chu discloses in Fig. 1A and para. [0017] & [0020], probe pad (121) coupled to a trickle resistor and logic coupled to the probe pad such that enable signal 129 is determined by an incoming enable single unless overridden by an optional signal driven to the probe pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trickle driven probe pad to provide the option to disable circuits by probe or bond-out.  In so doing, the second die further comprises: a probe pad coupled to a node in the second die; logic coupled to the node in the second die, the logic being configured to isolate inputs from the bottom die responsive to a signal of a first voltage value being applied to the probe pad; a resistor coupled between the node and ground; and wherein the resistor pulls the node to ground when the probe pad is left floating to thereby allow a bottom die signal indicative of power being good on the bottom die to be used in determining whether to 
Regarding claim 32, Mizuno as combined appears not to explicitly disclose that the top die further comprises: a landing pad to receive the die signal from above; and a resistor coupled between an internal node in the top die and the landing pad, the internal node being pulled to ground through the resistor responsive to the die signal from above being left floating to thereby maintain the inputs from above isolated.
Chu discloses in Fig. 1A and para. [0017] & [0020], probe pad (121) coupled to a trickle resistor and logic coupled to the probe pad such that enable signal 129 is determined by an incoming enable single unless overridden by an optional signal driven to the probe pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trickle driven probe pad to provide the option to disable circuits by probe or bond-out.  In so doing, the top die further comprises: a landing pad to receive the die signal from above; and a resistor coupled between an internal node in the top die and the landing pad, the internal node being pulled to ground through the resistor responsive to the die signal from above being left floating to thereby maintain the inputs from above isolated. (Although the trickle resistor in Chu pulls to high power, pulling to ground is an equivalent.)

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/6/201 have been fully considered but they are not persuasive.
Applicant argues on p.12 of the remarks that ‘Mizuno teaches avoiding a short circuit current by turning off a level conversion circuit LC1 (see Fig. 9) used to convert the signal from a voltage level in voltage domain VDDA/VSSA to the voltage domain VDDB/VSSB. The level conversion circuit is turned off if a signal “e” indicates a special mode is being used or signal “cr” indicates the BLKB is turned off. 
The argument is not persuasive.  Mizuno is indeed directed to both power down and power up conditions such that power good on one chip normally driving input signals to another chip provides precisely the same advantages as in the instant application, i.e. floating input signals to a powered chip does not cause wasteful or damaging crowbar current.  Tanadi provides that on-chip sense circuits are known to effectively provide a chip’s power status to other chips in the module, including under transient and power-down/power-up conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891